—In an action to recover damages for breach of contract, the plaintiff appeals from an order of the Supreme Court, Nassau County (McCarty, J.), dated February 4, 1999, which granted the defendant’s motion, inter alia, to compel arbitration and to stay all proceedings in the above-entitled action pending arbitration, and denied its motion to stay arbitration.
Ordered that the order is affirmed, with costs.
The plaintiff brought this action to recover damages for breach of contract. The defendant moved, inter alia, to compel arbitration of the matter pursuant to the contract. It is well settled that on a motion to compel or stay arbitration, the court must determine, among other things, whether the parties made a valid agreement to arbitrate and, if so, whether the agreement has been complied with (see, Matter of Primex Intl. Corp. v Wal-Mart Stores, 89 NY2d 594, 598; Dazco Heating & Air Conditioning Corp. v C.B.C. Indus., 225 AD2d 578). An issue raised on the present appeal is whether the underlying dispute is encompassed within the arbitration clause. We find that it is (see, Dazco Heating & Air Conditioning Corp. v C.B.C. Indus., supra, at 579). The fact that the dispute might otherwise serve as a predicate for judicial dissolution does not narrow the scope of the arbitration (see, Matter of Ehrlich v Stein, 143 AD2d 908, 910).
The plaintiffs remaining contentions are without merit. Bracken, J. P., Thompson, Sullivan and Friedmann, JJ., concur.